

Exhibit 10.1

AMENDMENT TO CHANGE IN CONTROL AGREEMENT
 
Amendment Agreement made this 18th day of July 2006 by and between Fredric M.
Zinn (“Executive”) and Drew Industries Incorporated, a Delaware corporation (the
“Company”).
 
WHEREAS, Executive has been Executive Vice President and Chief Financial Officer
of the Company; and
 
WHEREAS, the Company and Executive entered into a Change In Control Agreement
effective as of September 12, 2003 (the “Agreement”), and wish to amend the
Agreement as expressly provided herein in order to conform the Agreement to
other Change in Control Agreements subsequently entered into by the Company,
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, it is hereby
agreed as follows:
 

1.  
AMENDMENT

 
1.1 Section 5.1 is hereby amended by adding to the end of the second sentence
the following:
 
“and fifteen (15) miles from the Company’s location on the date hereof.”
 
1.2 Section 6.1 is hereby amended by adding the following as the last sentence:
 
“Such payments shall commence on the next payroll payment date following the
Qualifying Termination.”
 

2.  
NO OTHER CHANGES

 
Except as set forth in this Amendment Agreement, all terms, provisions,
conditions and restrictions contained in the Agreement shall remain in full
force and effect.
 
IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
Agreement the day and year first mentioned above.
 


DREW INDUSTRIES INCORPORATED


By: /s/Leigh J. Abrams


Name: Leigh J. Abrams


Title: President and Chief Executive Officer


/s/Fredric M. Zinn
Fredric M. Zinn



